Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
  157974                                                                                                 Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  v                                                                SC: 157974                                          Justices
                                                                   COA: 332859
                                                                   Calhoun CC: 2015-003395-FH
  DAVID ANTHONY SARACHICK,
           Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the April 24, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The denial is
  without prejudice to the defendant’s right to file a motion for relief from judgment
  pursuant to MCR Subchapter 6.500 that may include the issue of whether the defendant
  asserted his right to self-representation knowingly, intelligently, and voluntarily.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2019
           d0320
                                                                              Clerk